Computershare Date: 07/04/2009 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: RUBICON MINERALS CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 05/05/2009 Record Date for Voting (if applicable) : 05/05/2009 Meeting Date : 10/06/2009 Meeting Location (if available) : Toronto, ON Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 05/05/2009 Record Date for Voting (if applicable) : 05/05/2009 Meeting Date : 10/06/2009 Meeting Location (if available) : Toronto, ON Voting Security Details: Description CUSIP Number ISIN COMMON 780911103 CA7809111031 Description CUSIP Number ISIN COMMON 780911103 CA7809111031 Sincerely, Computershare Trust Company of Canada/ Computershare Investor Services Inc. Agent for RUBICON MINERALS CORPORATION
